Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04/06/2021 have been fully considered. Applicant argues there is no motivation to include the teachings of Joe with Oran. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Joe. The motivation to do so is that the teachings of Joe would have been advantageous in terms of providing security barriers to the internet in order to prevent network infiltration or malicious content (Joe, abstract, ¶ 2). 
Applicant's further arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.




	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oran in view of US 20170099258 to Joe.


Regarding claim 1, 
Oran teaches a method for content management and control of a hybrid network of NDN and IP, comprising:
capturing a request packet sent by a client in TCP/IP network (section I, fig. 1, section 3.3.1, fig. 5, section 3.4.1, section 4.1, fig. 10, receiving IP packet); 

generating an Interest packet in NDN protocol format according to a name of replacement content and the requested content of the request packet in TCP/IP network, and forwarding it to an NDN network (section I, fig. 1, section 3.3.1, fig. 5, section 3.4.1, section 4.1, fig. 10, generation of interest packet); 

acquiring a Data packet in NDN protocol format returned after the Interest packet in NDN protocol format forwarded to the NDN network (section I, fig. 1, section 3.3.1, fig. 5, section 3.4.1, section 4.1, fig. 10, acquisition of returned NDN packet); and 

converting the Data packet in NDN protocol format into a Data packet in IP protocol format, and returning it to the client in TCP/IP network (section I, fig. 1, section 3.3.1, fig. 5, section 3.4.1, section 4.1, fig. 10, protocol conversion and forwarding of packet to TCP/IP client).

Oran fails to teach
performing deep packet inspection of application layer on the request packet to determine whether the request packet is conformed to a first-type target website; and determining the name of replacement content according to a pre-established naming mapping table in a case that the request packet is conformed to the first-type target website, wherein the replacement content is used for replacing requested content of the request packet in TCP/IP network; 

However, Joe teaches:
performing deep packet inspection of application layer on the request packet to determine whether the request packet is conformed to a first-type target website; and determining a name of replacement content according to a pre-established naming mapping table when it is determined that the request packet is conformed to a first-type target website, wherein the replacement content is used for replacing requested content of the request packet in TCP/IP network (¶ 33, 62, determination of replacement website for replacing requested content).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Joe. The motivation to do so is that the 

Regarding claim 2,
Oran fails to teach but Joe teaches: 
forwarding the request packet directly in TCP/IP network in a case that the request packet is not conformed to the first-type target website (¶ 13, forwarding allowed packets). Motivation to include Joe is the same as presented above.

Claims 7 and 10 are addressed by similar rationale as claim 1. Additionally, Oran fails to teach but Joe teaches: 
in a case that the content data packet is not a response message returned by the first-type target website, or it is determined that the content data packet does not contain prohibited content, returning the content data packet directly in TCP/IP network to a client in the TCP/IP network according to a destination address returned by the server (¶ 13, forwarding allowed packets). Motivation to include Joe is the same as presented above.





CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445